Case 17-05007        Doc 46     Filed 12/10/18     Entered 12/10/18 12:31:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05007
         Traci Massey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/21/2017.

         2) The plan was confirmed on 04/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/16/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/05/2017, 08/14/2018.

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $603.48.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-05007        Doc 46      Filed 12/10/18    Entered 12/10/18 12:31:23               Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $3,440.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $3,440.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $825.60
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $189.98
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,015.58

 Attorney fees paid and disclosed by debtor:                    $7.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA       5,289.80       5,289.80           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured               NA       4,156.39       4,156.39           0.00       0.00
 COOK COUNTY TREASURER           Secured       13,280.73       5,123.24       5,123.24      1,339.56        0.00
 GERALD STARAITIS                Unsecured     10,575.00     10,575.00      10,575.00            0.00       0.00
 GFC LENDING LLC                 Unsecured            NA       6,328.71       6,328.71           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA             NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority            0.00           NA             NA            0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured           200.00        200.00         200.00           0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured              NA         100.00         100.00           0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured              NA         250.00         250.00           0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured              NA         200.00         200.00           0.00       0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured      1,163.00       1,162.81       1,162.81           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA         371.50         371.50           0.00       0.00
 AT&T UVERSE/AFNI                Unsecured         644.00           NA             NA            0.00       0.00
 ALLIANCE ONE                    Unsecured         247.00           NA             NA            0.00       0.00
 CAINE AND WEINER                Unsecured         115.00           NA             NA            0.00       0.00
 CCI                             Unsecured      2,538.00            NA             NA            0.00       0.00
 CONVERGENT                      Unsecured         273.00           NA             NA            0.00       0.00
 CREDIT MANAGEMENT LP            Unsecured         262.00           NA             NA            0.00       0.00
 STELLAR RECOVERY INC            Unsecured         522.00           NA             NA            0.00       0.00
 VISION FINANCIAL SVC            Unsecured         397.00           NA             NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY          Unsecured         522.00        522.00         522.00           0.00       0.00
 WORLD DISCOUNT AUTO             Secured        6,675.00       6,675.00       6,675.00        764.87     319.99




UST Form 101-13-FR-S (9/1/2009)
Case 17-05007        Doc 46      Filed 12/10/18     Entered 12/10/18 12:31:23              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,675.00            $764.87            $319.99
       All Other Secured                                  $5,123.24          $1,339.56              $0.00
 TOTAL SECURED:                                          $11,798.24          $2,104.43            $319.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,156.21                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,015.58
         Disbursements to Creditors                             $2,424.42

 TOTAL DISBURSEMENTS :                                                                       $3,440.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
